UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 4500 Chery Creek Drive South, 5th Floor Denver, CO 80046 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 4500 Cherry Creek Drive South, 5th Floor Denver, CO 80246 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant's telephone number, including area code: (303) 895-3773 Date of fiscal year end: March 31 Date of reporting period: June 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedules of Investments are attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – June 30, 2015 Shares Value Shares Value Private Investment Funds * - 61.0% Health Care – 1.2% Diversified – 61.0% 9,400 HCP, Inc., REIT $ 342,818 31,312 AEW Core Property Trust (U.S.), Inc. $ 28,466,760 9,049 Health Care REIT, Inc., REIT 593,886 12,158 Clarion Lion Properties Fund LLC 15,044,341 14,915 Omega Healthcare Investors, Inc., REIT 512,018 61,405 Cornerstone Patriot Fund LP 6,830,708 40,574 Primary Health Properties PLC, REIT 7,296 Harrison Street Core Property Fund 8,716,762 (United Kingdom) 249,587 11,798 Heitman America Real Estate LP 12,432,895 14,966 Sabra Health Care, Inc., REIT 385,225 54 Invesco Core Real Estate USA 8,217,218 13,450 Senior Housing Properties Trust, REIT 236,047 43,624 Invesco Real Estate Asia Fund (Cayman Islands) 4,723,034 6,350 Ventas, Inc., REIT 394,271 3,692,977 J.P. Morgan Real Estate Growth 4,945,265 2,713,852 275,485 RREEF America REIT II, LP 28,846,062 Hotels – 0.9% 834,992 Torchlight Value Fund 5,140,460 9,869 Chatham Lodging Trust, REIT 261,232 532 Trumbull Income Property Fund, LP 5,857,292 19,150 Host Hotels & Resorts, Inc., REIT 379,745 _ US Government Building, LP** 5,238,395 2,550 Hyatt Hotels Corp, Class A*** 144,560 Total Private Investment Funds 134,459,192 47,924 InnVest Real Estate Investment Trust, REIT (Cost $126,095,729) (Canada) 197,605 739,000 Langham Hospitality Investments, Ltd. Common Stocks – 15.1% (Hong Kong) 317,468 Apartments – 1.4% 5,650 Lasalle Hotel Properties, REIT 200,349 11,819 Apartment Investors & Management Co., REIT 7,850 RLJ Lodging Trust, REIT 233,773 Class A 436,476 2,700 Starwood Hotels & Resorts Worldwide, Inc 218,943 4,250 AvalonBay Communities, Inc., REIT 679,448 1,953,675 24,094 Bluerock Residential Growth REIT, Inc 305,030 Mortgages – 0.5% 2,150 Camden Property Trust, REIT 159,702 31,187 Apollo Commercial Real Estate Finance , Inc., 9,600 Equity Residential, REIT 673,632 REIT 512,402 978 Essex Property Trust, Inc., REIT 207,825 27,341 Starwood Property Trust, Inc., REIT 589,745 67 Kenedix Residential Investment Corp., REIT (Japan) 198,452 1,102,147 1,650 Mid-America Apartment Communities, Inc., REIT 120,137 Office Properties – 2.2% 11,700 UDR Inc., REIT 374,751 5,300 Alexandria Real Estate Equities, Inc., REIT 463,538 3,155,453 26,472 Alstria Office REIT (Germany) 341,015 Diversified – 4.2% 20,750 BioMed Realty Trust, Inc., REIT 401,305 1,724 Altarea, REIT (France) 308,482 3,550 Boston Properties, Inc., REIT 429,692 40,100 Atrium European Real Estate, Ltd. (Jersey) 184,679 5,550 Columbia Property Trust, Inc., REIT 136,253 42,385 The British Land Co., PLC, REIT (United Kingdom) 528,447 10,900 Douglas Emmett, Inc., REIT 293,646 10,703 Crombie Real Estate Investment Trust, REIT 106,735 Industria REIT, (Austria) 152,350 (Canada) 106,859 327,400 Keppel, REIT (Singapore) 278,333 418,074 Cromwell Property Group, REIT (Australia) 330,630 27,647 Mack-Cali Realty Corp., REIT 509,534 5,123 Digital Realty Trust, Inc., REIT 341,602 228 Orix Jreit, Inc., REIT (Japan) 328,629 27,660 Dream Office Real Estate Investment Trust, REIT 8,050 Paramount Group, Inc., REIT 138,138 (Canada) 543,456 5,650 Piedmont Office Realty Trust, Inc., REIT 99,383 14,038 Duke Realty Corporation, REIT 260,686 90 Premier Investment Corp., REIT (Japan) 495,649 11,063 EPR Properties, REIT 606,031 892,000 Prosperity, REIT (Hong Kong) 319,905 28,877 Hamborner REIT AG, REIT (Germany) 280,567 2,200 SL Green Realty Corp, REIT 241,758 573,000 Hui Xian Real Estate Investment Trust, REIT 713,900 Ticon Industrial Connection PCL (Thailand) 295,913 (Hong Kong) 321,567 4,925,041 105 Kenedix Realty Investment Corp, REIT (Japan) 526,780 265,261 Kiwi Property Group, Ltd., (New Zealand) 230,984 Real Estate Operation/Development– 0.0% 34,833 Lexington Realty Trust, REIT 295,384 57,261 360 Capital Industrial Fund, REIT (Australia) 106,473 17,618 Liberty Property Trust, REIT 567,652 49,771 Londonmetric Property PLC, (United Kingdom) 126,140 Regional Malls – 1.2% 429,900 Mapletree Greater China Commercial Trust, 169,360 CapitaLand Retail China Trust, REIT (Singapore) 218,797 REIT (Singapore) 325,573 14,000 General Growth Properties, Inc., REIT 359,240 360,400 Mapletree Logistics Trust, REIT (Singapore) 302,374 6,600 Macerich Company, The, REIT 492,360 9,362 Mercialys SA, (France) 208,901 6,850 Simon Property Group, Inc., REIT 1,185,187 5,3326 Nexity SA, REIT (France) 209,007 4,050 Taubman Centers, Inc., REIT 281,475 9,677 Outfront Media, Inc., REIT 244,247 2,537,059 569,500 Religare Health Trust (Singapore) 431,295 380,500 Soilbuild Business Space, REIT (Singapore) 240,134 Residential – 0.1% 40,629 Spirit Realty Capital, Inc., REIT 392,882 2,950 Equity Lifestyle Properties, Inc., REIT 155,111 49,126 Sponda OYJ, (Finland) 181,283 145,714 Stockland, REIT (Australia) 460,946 4,000 Vornado Realty Trust, REIT 379,720 Retirement / Aged Care – 0.2% 484,000 Yuexiu Real Estate Investment Trust, REIT (Hong Kong) 266,615 34,825 Sienna Senior Living, Inc. (Canada) 430,782 9,202,923 See accompanying notes to Portfolio of Investments. 1 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – June 30, 2015 (continued) Shares Value Shares Value Shopping Centers – 1.6% Hotels – (continued) 11,250 Brixmor Property Group, Inc., REIT $ 260,213 Summit Hotel Properties, Inc., REIT, 132,629 Charter Hall Retail, REIT (Australia) 433,880 300 Series A, 9.25% $ 8,010 107,960 Citycon OYJ (Finland) 269,846 Sunstone Hotel Investors, Inc., REIT, 18,100 DDR Corp., REIT 279,826 39,565 Series D, 8.00% 1,040,559 3,601 Eurocommercial Properties NV, REIT 1,691,753 (Netherlands) 150,165 Office Properties – 1.1% 36,452 Hammerson PLC, REIT (United Kingdom) 352,527 Alexandria Real Estate Equities, Inc., REIT, 163 Japan Retail Fund Investment Corp., REIT (Japan) 326,173 2,150 Series E, 6.45% 55,148 12,000 Kimco Realty Corp., REIT 270,480 650 Brandywine Realty Trust, REIT, Series E, 6.90% 16,770 8,400 Kite Realty Group Trust, REIT 205,548 Corporate Office Properties Trust, REIT, 424,028 Redefine Properties, Ltd., REIT (South Africa) 355,854 4,050 Series L, 7.38% 106,515 3,400 Regency Centers Corp., REIT 200,532 25,900 Equity Commonwealth, REIT, Series E, 7.25% 660,709 9,200 Retail Opportunity Investments Corp., REIT 143,704 First Potomac Realty Trust, REIT, 119,506 Scentre Group, REIT (Australia) 345,768 950 Series A, 7.75% 24,320 3,594,516 Hudson Pacific Properties Inc., REIT, Storage – 0.6% 54,400 Series B, 8.38% 1,398,080 16,500 CubeSmart, REIT 382,140 Kilroy Realty Corp., REIT, 2,250 Extra Space Storage, Inc., REIT 146,745 1,350 Series G, 6.88% 35,289 3,800 Public Storage, REIT 700,606 300 Series H, 6.38% 7,635 1,229,491 4,300 SL Green Realty Corp., REIT, Series I, 6.50% 110,768 Warehouse / Industrial – 1.0% 2,415,234 222,300 AIMS AMP Capital Industrial, REIT, (Singapore) 246,752 Regional Malls – 0.4% 4,400 DCT Industrial Trust, Inc. REIT 138,336 CBL & Associates Properties Inc., REIT, 340,968 Macquarie Mexico Real Estate Management 28,596 Series D, 7.38% 718,617 SA de CV, REIT (Mexico) 472,702 General Growth Properties, Inc., REIT, 18,873 Prologis, Inc., REIT 700,188 400 Series A, 6.38% 10,124 7,086 QTS Realty Trust, Inc., REIT, Class A 258,285 5,250 Taubman Centers Inc., REIT, Series J, 6.50% 132,353 19,487 STAG Industrial Inc., REIT 389,740 861,094 2,206,003 Residential – 0.1% Total Common Stocks 33,312,526 Equity Lifestyle Properties, Inc., REIT, (Cost $35,682,135) 3,250 Series C, 6.75% 84,175 300 Sun Communities, Inc., REIT, Series A, 7.13% 7,803 Preferred Stock – 5.9% 91,978 Apartments – 1.0% Apartment Investment & Management Co., REIT, Shopping Centers – 1.9% 11,350 Series A, 6.88% 310,309 5,728 Akelius Residential AB, 5.0% (Sweeden) 209,017 2,550 Series Z, 7.00% 66,504 Inland Real Estate Corp., REIT, Campus Crest Communities, Inc., REIT, 75,600 Series A, 8.13% 1,973,160 2,050 Series A, 8.00% 50,738 3,200 Series B, 6.95% 83,200 70,550 Essex Property Trust, Inc., REIT, Series H, 7.13% 1,831,831 50,450 Kimco Realty Corp., REIT, Series H, 6.90% 1,270,836 2,259,382 1,900 Kite Realty Group Trust REIT, Series A, 8.25% 48,790 Diversified – 0.3% 2,900 Regency Centers Inc., REIT, Series 6, 6.63% 74,095 National Retail Properties, Inc., REIT, 2,450 Saul Centers Inc., REIT, Series C, 6.88% 64,337 3,000 Series D, 6.63% 77,100 Urstadt Biddle Properties, Inc., REIT, PS Business Parks, Inc. REIT, 7,900 Series F, 7.13% 207,454 50 Series R, 6.88% 1,269 7,550 Series G, 6.75% 199,924 7,100 Series S, 6.45% 180,340 1,800 WP Glimcher, Inc., REIT Series H, 7.50% 48,690 Retail Properties of America, Inc., REIT, 4,179,503 600 Series A, 7.00% 15,858 Storage – 0.0% Vornado Realty Trust, REIT, 3,400 CubeSmart, REIT Series A, 7.75% 89,590 12,000 Series G, 6.30% 301,920 2,750 Series J, 6.88% 70,620 Warehouse / Industrial – 0.2% 647,107 STAG Industrial Inc., REIT, Health Care – 0.1% 11,529 Series A, 9.00% 313,358 10,400 Sabra Health Care, Inc., REIT, Series A, 7.13% 268,840 450 Series B, 6.30% 11,493 3,988 Terreno Realty Corp., REIT, Series A, 7.75% 104,685 Hotels – 0.8% 429,536 Ashford Hospitality Trust Inc., REIT, Total Preferred Stock 12,934,017 16,460 Series E, 9.00% 433,392 (Cost $13,097,118) 3,400 Hersha Hospitality Trust, REIT, Series B, 8.00% 87,703 Hospitality Properties Trust, REIT, 1,900 Series D, 9.00% 48,545 2,900 LaSalle Hotel Properties, REIT, Series H, 7.50% 73,544 See accompanying notes to Portfolio of Investments. 2 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – June 30, 2015 (continued) Par Value Value Corporate Debt – 0.9% Short-Term Investments – 12.2% Apartments – 0.3% 385,355 BlackRock Liquidity Funds TempFund Portfolio $ 319,000 Camden Property Trust, REIT, 5.70%, 5/15/2017 $ 342,364 Goldman Sachs Financial Square Funds – 385,355 45,000 EPR Operating LP, REIT, 5.75%, 6/15/2017 48,683 26,480,102 Prime Obligations Fund 2,000 Post Apartment Homes LP, REIT, 4.75%, 10/15/2017 2,132 Total Short-Term Investments 26,480,102 285,000 Select Income, REIT, 2.85%, 2/01/2018 289,020 (Cost $26,865,457 ) 26,865,457 682,199 Health Care – 0.5% Total Investments – 95.1% $ 209,530,843 HCP Inc., REIT, (Cost $203,687,124) 579,000 6.30%, 9/15/2016 611,547 Other Assets Net of Liabilities 4.9 % 10,827,652 213,000 6.00%, 1/30/2017 227,304 125,000 5.63%, 5/01/2017 133,657 Net Assets – 100.0% $ 220,358,495 Senior Housing Properties Trust, REIT, 20,000 6.75%, 4/15/2020 22,500 995,008 * Non-Tradable Securities. Office Properties – 0.0% ** Partnership is not designated in units. The Fund owns less than 1%. 12,000 Highwoods Realty LP, REIT, 7.50%, 4/15/2018. 13,713 *** Non-income producing security. 15,000 SL Green Realty Corp., REIT, 7.75%, 3/15/2020 17,889 31,602 Portfolio Abbreviations: Shopping Centers – 0.1% LP – Limited Partnership 75,000 DDR Corp., REIT, 7.50%, 4/1/2017 82,245 PLC – Public Limited Company 40,000 Equity One, Inc. REIT, 6.25%, 1/15/2017 42,653 REIT – Real Estate Investment Trust 26,000 Kimco Realty Corp., REIT, 5.70%,, 5/1/2017 27,943 % of 78,000 Regency Centers LP, REIT, 5.88%, 6/15/2017 84,343 Industry Net Assets 237,184 Diversified 65.5% Total Corporate Debt 1,945,993 Short-Term Investments 12.2% (Cost $1,946,685) Shopping Centers 3.6% Office Properties 3.3% Rights – 0.0% Apartments 2.7% Diversified – 0.2% Health Care 1.8% Shares Hamborner REIT AG, REIT (Germany) Hotels 1.7% Expiration 7/08/2015 Regional Malls 1.6% 28,877 Strike Price EUR 8.50 1,803 Warehouse/Industrial 1.2% Storage 0.6% Shopping Centers – 0.0% Mortgages 0.5% Citycon OYJ (Finland) Retirement / Aged Care 0.2% Expiration 7/07/2015 Residential 0.2% 107,960 Strike Price EUR 2.05 11,855 Other Assets Net of Liabilities % Total Rights 13,658 % (Cost $ – ) See accompanying notes to Portfolio of Investments . 3 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Financial Statements For the Period Ended June 30, 2015 (Unaudited) Securities Valuation - Consistent with Section 2(a)(41) of the 1940Act, the Funds price their securities as follows: Investments in securities that are listed on the New York Stock Exchange (the “ NYSE ”) are valued, except as indicated below, at the last sale price reflected at the close of the NYSE. If there has been no sale on such day, the securities are valued at the mean of the closing bid and ask prices for the day or, if no ask price is available, at the bid price. Securities not listed on the NYSE but listed on other domestic or foreign securities exchanges are valued in a similar manner. Securities traded on more than one securities exchange are valued at the last sale price as reflected on the tape at the close of the exchange representing the principal market for such securities. If, after the close of a foreign market, but prior to the NYSE close, market conditions change significantly, certain foreign securities may be valued pursuant to procedures established by the Board of Directors (the “ Board ”). Debt securities are valued at their bid prices by an independent pricing service using valuation methods that are designed to represent fair value, such as matrix pricing and other analytical pricing models, market transactions and dealer quotations. Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost, plus or minus any amortized discount or premium which approximates fair value. Securities for which market prices are unavailable, or securities for which the Adviser determines that the bid and/or ask price does not reflect market value, will be valued at fair value pursuant to procedures approved by the Board. Circumstances in which market prices may be unavailable include, but are not limited to, trading in a security is suspended, the exchange on which the security is traded is subject to an unscheduled close or disruption or material events occur after the close of the exchange on which the security is principally traded. In these circumstances, the Fund determines fair value in a manner that fairly reflects the market value of the security on the valuation date based on consideration of any information or factors it deems appropriate. These may include recent transactions in comparable securities, information relating to the specific security and developments in the markets. Short-term debt securities, which have a maturity date of 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing NAV. As a general matter, the Fund records the fair value of its interests in certain investment funds based on the NAV provided by the Investment Managers and their agents. These fair value calculations will involve significant professional judgment by the Investment Managers in the application of both observable and unobservable attributes, the calculated net asset values of the Investment Funds' assets may differ from their actual realizable value or future fair value. Valuations will be provided to the Fund based on the interim unaudited financial records of Investment Funds, and, therefore, will be estimates subject to adjustment (upward or downward) upon the auditing of such financial records and may fluctuate as a result. Furthermore, the Board and the Adviser may not have the ability to assess the accuracy of these valuations. The Fund's use of fair value pricing may cause the NAV of the Shares to differ from the NAV that would be calculated using market quotations. Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security may be materially different than the value that could be realized upon the sale of such security. Due to the inherent uncertainty of determining the fair value of investments that do not have readily available market quotations, the fair value of the Fund’s investments may fluctuate from period to period. Additionally, the fair value of investments may differ significantly from the values that would have been used had a ready market existed for such investments and may differ materially from the values the Fund may ultimately realize. Further, such investments may be subject to legal and other restrictions on resale or otherwise less liquid than publicly traded securities. Fair Value Measurements : The inputs and valuation techniques used to measure fair value of the Fund’s investments are summarized into three levels as described in the hierarchy below: • Level 1 – unadjusted quoted prices in active markets for identical securities • Level 2 – prices determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) 4 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Financial Statements For the Period Ended June 30, 2015 (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. It is the Fund's policy to recognize transfers in and out of the levels at the value at the (end or beginning) of the period. For the year ended June 30, 2015, there were no transfers between levels. A summary of inputs used to value the Fund’s investments as of June 30, 2015 is as follows: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 06/30/2015 Price Inputs Inputs Common Stocks * $ 33,312,526 $ 33,312,526 $ – . $ – . Preferred Stocks * 12,934,017 12,934,017 – . – . Corporate Debt * 1,945,993 – . 1,945,993 – . Rights * 13,658 13,658 – . – . Short-Term Investments – . – . Subtotal $ 75,071,651 $ 73,125,658 $ 1,945,993 $ – . Private Investment Funds* $ 134,459,192 Total $ 209,534,843 * See Schedule of Investments for industry breakout. At the end of each calendar quarter, management evaluates the classification of Levels 1, 2 and 3 assets and liabilities. Various factors are considered, such as changes in liquidity from the prior reporting period; whether or not a broker is willing to execute at the quoted price; the depth and consistency of prices from third party pricing services; and the existence of contemporaneous, observable trades in the market. Additionally, management evaluates the classification of Level 1 and Level 2 assets and liabilities on a quarterly basis for changes in listings or delistings on national exchanges. There were no transfers between categories during the year ended June 30, 2015. (1) Management has elected to adopt ASU 2015-07, Disclosures for Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent) — a consensus of the Emerging Issues Task Force issued, on May 1, 2015. The guidance in this standard is effective for interim and annual periods beginning after December 15, 2015, however early adoption is permitted. In accordance with Subtopic 820-10, certain investments that are measured at fair value using the net asset value per share (or its equivalent) have not been classified in the fair value hierarchy. The fair value amount presented in this table is intended to permit reconciliation of the fair value hierarchy to the amounts presented in the statement of assets and liabilities. Commitments – The Fund has unfunded commitments of $132,325,000 to ten of the Private Investment Funds. The commitments will be funded when called through current assets at that time. Investment Income and Securities Transactions - Dividend income is recorded on the ex-dividend date, except for certain dividends from foreign securities where the ex-dividend date may have passed, which are recorded as soon as the Fund is informed of the ex-dividend date. Dividend income is recorded net of applicable withholding taxes. Interest income is accrued daily. Premiums and discounts are amortized or accreted on an effective yield method on fixed income securities. The Fund may be subject to foreign taxes on income, gains on investments or currency repatriation, a portion of which may be recoverable. The Fund will accrue such taxes and reclaims as applicable, based upon their current interpretation of tax rules and regulations that exist in the markets in which the Fund invests. Securities are accounted for on a trade date basis. The cost of securities sold is determined and gain (losses) are based upon the specific identification method. Foreign Currency - Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the exchange rates at 4:00 p.m. U.S. ET (Eastern Time). Fluctuations in the value of the foreign currencies and other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses). 5 Item 2. Controls and Procedures. (a) The registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). [Please verify, please provide further information if this statement is not correct.] (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. [Please verify, please provide further information if this statement is not correct.] Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Versus Capital Multi-Manager Real Estate Income Fund LLC By (Signature and Title) /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Date 8/26/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Date 8/26/2015 By (Signature and Title) /s/ John Gordon John Gordon, Chief Financial Officer (principal financial officer) Date 8/26/2015
